Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), effective as of April 10,
2010 (“Grant Date”), represents the grant of                    shares of
Restricted Stock by Netlist, Inc. (the “Company”), to
                             (the “Participant”), subject to the terms and
conditions set forth below and the provisions of the Netlist, Inc. 2006 Equity
Incentive Plan, as the same may be amended from time to time (the “Plan”).

 

All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:

 

1.     Grant of Restricted Stock. By action of the Committee, the Company hereby
grants to the Participant              shares of Restricted Stock, subject to
the terms and conditions of the Plan and this Agreement.

 

2.     Vesting Period: (a) The shares of Restricted Stock are subject to
restrictions which shall be released in installments on the respective dates on
which restrictions lapse as set forth below.  The shares of Restricted Stock
shall be subject to forfeiture and neither the shares nor interest therein may
be sold, pledged, transferred or otherwise disposed of prior to the date on
which the restrictions lapse as set forth below or as otherwise provided in this
Agreement or the Plan.  Subject to the other conditions in this Agreement and
the Plan, the restrictions on the Restricted Stock will lapse under the
following schedule:

 

Vested
Shares

 

Date on Which Restrictions Lapse/Vesting Date

 

 

 

 

 

 

 

09/08/2010

 

 

 

03/08/2011

 

 

 

09/08/2011

 

 

 

03/08/2012

 

 

 

09/07/2012

 

 

 

03/08/2013

 

 

 

09/09/2013

 

 

 

03/07/2014

 

 

(b) Except as set forth in Section 5 below, if the Participant’s employment or
service to the Company terminates before the last vesting date set forth in
Section 2(a) above, all shares of Restricted Stock granted hereby that are
unvested as of the date of termination of employment or service to the Company
shall be forfeited.  For the specified vesting to occur on any vesting date set
forth therein, the Participant must be continuously employed by, or providing
service to, the Company or any of its Affiliates from the Grant Date through
such vesting date.

 

--------------------------------------------------------------------------------


 

(c) Except as set forth in Section 8 of the Plan, in no event shall a
Participant have any rights to the Shares of Restricted Stock granted hereunder
prior to the date such Shares vest pursuant to the vesting set forth in
Section 2(a) above.

 

3.     Voting Rights. All shares of Restricted Stock issued hereunder, whether
vested or unvested, shall have full voting rights accorded to outstanding shares
of Stock.

 

4.     Dividend Rights. (a) Cash Dividends. Subject to the Participant’s
continued employment or service to the Company, the Participant shall be
entitled to receive any cash dividends paid with respect to shares of Restricted
Stock granted hereunder.  Any such cash dividends shall be distributed to the
Participant at the same time cash dividends are paid to holders of Shares,
provided that the Participant remains employed on such date.

 

(b) Non-Cash Dividends. Any stock dividends or other distributions or dividends
of property other than cash with respect to shares of Restricted Stock granted
hereunder shall be subject to the same forfeiture restrictions and restrictions
on transferability as apply to the Restricted Stock with respect to which such
property was paid.

 

5.     Termination. (a) Death. In the event a Participant dies while employed
by, or when providing service to, the Company or any of its Affiliates, all
restrictions on 25% of the total then unvested shares of Restricted Stock will
lapse and 25% of the total then unvested shares of Restricted Stock held by such
Participant (or his or her Permitted Assignee) shall vest in the estate of such
Participant or in any person who acquired such shares of Restricted Stock by
bequest or inheritance, or by the Permitted Assignee.  References in this
Agreement to a Participant shall include any person who acquired shares of
Restricted Stock from such Participant by bequest or inheritance.

 

(b) Disability. In the event a Participant ceases to perform services of any
kind (whether as an employee or director) for the Company or any of its
Affiliates due to permanent and total disability, all restrictions on 25% of the
total then unvested shares of Restricted Stock will lapse and any 25% of the
total then unvested shares of Restricted Stock held by such Participant shall
immediately vest in the Participant, or his guardian or legal representative, or
a Permitted Assignee, as of the first date of permanent and total disability (as
determined in the sole discretion of the Committee). For purposes of this
Agreement, the term “permanent and total disability” means the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, and the permanence and degree of which shall be
supported by medical evidence satisfactory to the Committee. Notwithstanding
anything to the contrary set forth herein, the Committee shall determine, in its
sole and absolute discretion, (1) whether a Participant has ceased to perform
services of any kind due to a permanent and total disability and, if so, (2) the
first date of such permanent and total disability.

 

--------------------------------------------------------------------------------


 

6.     Issuance of Restricted Stock. As soon as practicable after the Grant
Date, the Company shall cause to be transferred on the books of the Company,
shares registered in the name of the Participant, evidencing the Restricted
Stock covered by this Agreement. Until the lapse or release of all restrictions
applicable to a grant of Restricted Stock, the share certificates representing
such Restricted Stock may be held in custody by the Company or its designee.

 

7.     Administration. This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as well as to
such rules and regulations as the Committee may adopt for administration of the
Plan. It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan, this Agreement and the Certificate, all of which
shall be binding upon the Participant and Permitted Assignees. Any inconsistency
between the Agreement or the Certificate (on the one hand) and the Plan (on the
other hand) shall be resolved in favor of the Plan.

 

8.     Adjustments. The number of Shares of Restricted Stock granted hereby
shall be subject to adjustment in accordance with Section 8 of the Plan.

 

9.     Amendment. The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this grant of Shares
of Restricted Stock. In addition, the Committee may at any time or from time to
time amend the terms and conditions of this grant of Shares of Restricted Stock
in accordance with the Plan.

 

10.  Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows: if to the
Company, at its office at 51 Discovery, Suite 150, Irvine, California 92618,
Attn: Chief Financial Officer, or at such other address as the Company by notice
to the Participant may designate in writing from time to time; and if to the
Participant, at the address reflected on the books and records of the Company or
via the Participant’s electronic mail account established by the Company.
Notices shall be effective upon receipt.

 

11.  Withholding Taxes. (a)  The Participant may incur certain liabilities for
federal, state or local taxes (“Withholding Taxes”) in connection with the grant
or vesting of the shares of Restricted Stock hereunder, and the Company may be
required by law to withhold such taxes.  Unless Participant elects to satisfy
his or her Withholding Taxes by an alternative means in accordance with
Section 11(b) below, Participant hereby agrees that, the Company shall withhold
all applicable Withholding Taxes at the time of vesting of the Restricted Stock
by reducing the number of shares issued to Participant by that number of shares
which is necessary to satisfy the Withholding Taxes, except as provided under
Section 13 hereof.  If the number of shares issuable to Participant following
satisfaction of the Withholding Taxes includes any fractional shares,
Participant agrees that the Company may issue to Participant a cash payment in
lieu of such fractional share.

 

(b)  At any time not less than five (5) business days before any Withholding
Taxes arise, Participant may notify the Company of Participant’s election to pay
Participant’s Withholding Taxes by wire transfer, check or other means permitted
by the Company. In such

 

--------------------------------------------------------------------------------


 

case, the Participant shall satisfy his or her tax withholding obligation by
paying to the Company on such date as it shall specify an amount that the
Company determines is sufficient to satisfy the expected Withholding Taxes by
(i) wire transfer to such account as the Company may direct, (ii) delivery of a
check payable to the Company, at its office at 51 Discovery, Suite 150, Irvine,
California 92618, Attn: Chief Financial Officer, or such other address as the
Company may from time to time direct, or (iii) such other means as the Company
may establish or permit. Participant agrees and acknowledges that prior to the
date the Withholding Taxes arise, the Company will be required to estimate the
amount of the Withholding Taxes and accordingly may require the amount paid to
the Company under this Section 11(b) to be more than the minimum amount that may
actually be due and that, if Participant has not delivered payment of a
sufficient amount to the Company to satisfy the Withholding Taxes in full
(regardless of whether as a result of the Company underestimating the required
payment or Participant failing to timely make the required payment), the
additional amount of Withholding Taxes shall be satisfied in the manner
specified in Section 11(a) above.

 

12.  Registration; Legend. The Company may postpone the issuance and delivery of
the shares of Restricted Stock granted hereby until (a) the admission of such
shares to listing on any stock exchange or exchanges on which shares of the
Company of the same class are then listed and (b) the completion of such
registration or other qualification of such shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or
advisable. The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the shares in compliance with the provisions of
that or any comparable act.

 

The Company may cause the following or a similar legend to be set forth on each
certificate representing shares of Restricted Stock granted hereby unless
counsel for the Company is of the opinion as to any such certificate that such
legend is unnecessary:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE NETLIST, INC. 2006
EQUITY INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO BY THE REGISTERED
OWNER AND NETLIST, INC. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE
OFFICES OF NETLIST, INC.

 

13.  Section 83(b) Election. If the Participant makes the election contemplated
by Section 83(b) of the Code (a “Section 83(b) Election”) (or any similar
provision of federal, state or local law) with respect to the Restricted Stock
granted hereunder, the Participant shall provide the Company with a copy of such
election within 30 days after the Grant Date (or such earlier date required by
law) and otherwise comply with the provisions of this Section 13. The
Participant hereby agrees, as a condition precedent to any issuance of
Restricted Stock under this Agreement, that on or prior to the date of filing of
any Section 83(b) Election with respect to

 

--------------------------------------------------------------------------------


 

such Restricted Stock, Participant shall satisfy the Company’s Withholding Tax
obligations with respect to such Section 83(b) Election by tendering payment to
the Company, in readily available funds, of an amount equal to such Withholding
Tax obligation (or enter into such other arrangement as shall be acceptable to
the Company to satisfy such Withholding Tax obligation).

 

14.  No Tax Advice. Participant hereby acknowledges that the Company has not
provided any specific tax advice to Participant in connection with his or her
participation in the Plan. Participant understands and acknowledges that the
Section 83(b) Election is valid only if made within 30 days after the Grant
Date. Participant will consult with his or her own tax advisors with respect to
any tax consequences relating to a grant of Restricted Stock, participation in
the Plan, and the decision of whether or not to make a Section 83(b) Election.

 

15.  Miscellaneous.

 

(a)   This Agreement shall not confer upon the Participant any right to
continuation of employment by, or service to, the Company, nor shall this
Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment or service at any time.

 

(b)   Except as expressly set forth herein, the Participant shall have no rights
as a stockholder of the Company with respect to the shares of Restricted Stock
subject to this Agreement until such time as such shares of Restricted Stock
vest in accordance with Section 2 hereof.

 

(c)   This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(d)   To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with the laws of the State of Delaware.

 

(e)   The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

(f)    By accepting this grant of shares of Restricted Stock, the Participant
and each person claiming under or through the Participant shall be conclusively
deemed to have indicated their acceptance and ratification of, and consent to,
any action taken under the Plan by the Company, the Board or the Committee.

 

(g)   The Participant, every person claiming under or through the Participant,
and the Company hereby waives to the fullest extent permitted by applicable law
any right to a trial by jury with respect to any litigation directly or
indirectly arising out of, under, or in connection with the Plan, this Agreement
or the Certificate.

 

(h)   The order of precedence as between the Plan or this Agreement, and any
written employment or service agreement between Participant and the Company
shall be as follows:  If there is any inconsistency between (a) the terms of
this Agreement (on the one hand) and the terms of the Plan (on the other hand);
or (b) any such written employment or service

 

--------------------------------------------------------------------------------


 

agreement (on the one hand) and the terms of the Plan (on the other hand), the
Plan’s terms shall completely supersede and replace the conflicting terms of
this Agreement or the written employment or service agreement (as the case may
be).  If there is any inconsistency between the terms of this Agreement (on the
one hand) and the terms of Participant’s written employment  or service
agreement, if any (on the other hand), the terms of this Agreement (as the case
may be) shall completely supersede and replace the conflicting terms of the
written employment or service agreement unless such written employment or
service agreement was approved by the Committee, in which event such written
employment or service agreement shall completely supersede and replace the
conflicting terms of this Agreement (as the case may be).

 

16.               Exculpation. The shares of Restricted Stock granted hereunder
and all documents, agreements, understandings and arrangements relating hereto
have been issued on behalf of the Company by officers acting on its behalf and
not by any person individually. None of the officers, directors or stockholders
of the Company nor the directors, officers or stockholders of any Affiliate of
the Company shall have any personal liability hereunder or thereunder. The
Participant shall look solely to the assets of the Company for satisfaction of
any liability of the Company in respect of the shares of Restricted Stock
granted hereunder and all documents, agreements, understanding and arrangements
relating hereto and will not seek recourse or commence any action against any of
the directors, officers or stockholders of the Company or any of the directors,
officers or stockholders of any Affiliate, or any of their personal assets, for
the performance or payment of any obligation hereunder or thereunder. The
foregoing shall also apply to any future documents, agreements, understandings,
arrangements and transactions between the parties hereto with respect to the
shares of Restricted Stock granted hereunder.

 

17.               Captions. The captions in this Agreement are for convenience
of reference only, and are not intended to narrow, limit or affect the substance
or interpretation of the provisions contained herein.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative.  By your signature below, you accept and agree
to abide by the terms of this Agreement and you further agree to be bound by and
to comply with all terms and conditions of the Plan.  By your signature below,
you acknowledge that you have received a copy of the Plan, and understand that
you may receive a copy of the Plan as amended and in effect at any time by
requesting a copy from the Company’s Secretary.  Please acknowledge that you
received this agreement by signing a copy and returning it to the Company’s
Chief Financial Officer by April 12, 2010.

 

 

NETLIST, INC.

 

 

By:

 

 

 

Name: Michael S. Oswald

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Printed Name:

 

 

--------------------------------------------------------------------------------